Title: Edward Baldwin to Abigail Adams, 17 January 1786
From: Baldwin, Edward
To: Adams, Abigail


     
      Madam
      Saint James’s Market 17th. January 1786
     
     Understanding that through the means of some improper and unjust Conduct in your Servants you have had reason to doubt the honesty of some of your Trades-people and as such have come to a determination of changing them. I beg leave to observe, that, truly sensible of my own Integrity throughout the whole time I have had the satisfaction of serving you, the very first moment that I heard of your being dissatisfied with me, which was about Ten days since and which was respecting a deficiency in the Weight of some Meat which your Cook came down to my Shop and informed me of I immediately sett off to your House to re-weigh the same when I found missing a piece of Brisket of Beef and a piece of Gravey Beef which prevented my reweighing the Meat, but the fact really is, that, at that time as well as all others ever since I have had the pleasure of serving you the Weight was full and just and every Article charged hath been at all times truly and faithfully delivered agreeable to the Orders I have received—I have endeavourd, personally to have the satisfaction of Acquitting myself to you in this Business but could not obtain an opportunity, your Servants seemed averse to it, however I hope and trust I shall acquire such my wish herein, as, whether you shall be kind enough to continue to indulge me with the happiness of serving your House or not, it behoves me as a Trades-man to support the Character of an Honest Man. Begging pardon for the Trouble I here give you, and thanking you for the favours I have already received, take the liberty to Subscribe myself, Madam, Your much Obliged and very humble Servant
     
      Edward BaldwinButcher
     
    